Exhibit 10.1

 

Letter Agreement dated May 15, 2013 between Jones Lang LaSalle Incorporated

and Christie B. Kelly

 

May 9, 2013

 

Ms. Christie B. Kelly

[Address]

 

Dear Christie:

 

We are pleased to offer you the position of Executive Vice President and Global
Chief Financial Officer with Jones Lang LaSalle Incorporated (“Jones Lang
LaSalle” or the “Company”). You will report directly to the Chief Executive
Officer. You will be designated as an International Director, which is the
highest level of officer rank within our Firm. You will also be member of our
Global Executive Committee, which is our most senior internal management group.

 

You shall have such duties, responsibilities, power and authority as are
provided to the Chief Financial Officer under the Company’s By-Laws and as are
otherwise typically associated with such position. During your employment, you
shall devote your full time business efforts and energies to the business and
affairs of the Company and to the furtherance of its interests as directed by
the Board of Directors (the Board) and the Chief Executive Officer.

 

Notwithstanding the foregoing, you may devote reasonable time to other
activities involving professional, charitable, community, educational, religious
and similar types of organizations, speaking engagements, and similar types of
activities, to the extent that such other activities do not, in the reasonable
judgment of the Chief Executive Officer, inhibit or prohibit the performance of
your duties under this letter, or conflict in any material way with the business
of the Company.

 

Your employment will commence July 1, 2013 (the Employment Commencement Date).
This offer remains open for you to accept through May 15, 2013.

 

We have all enjoyed discussing how you can build a career with our firm and we
believe you will make substantial contributions to Jones Lang LaSalle’s
continued success. We also think you will benefit from our collaborative culture
and from the breadth, depth and quality of the services we provide to our
clients.

1

 

Annual Base Salary

 

During your employment, the Company will compensate you with a base salary (Base
Salary) at the rate of US$400,000 per annum, payable every other Friday in
arrears less applicable payroll deductions. The level of your Base Salary will
remain in effect through December 31, 2014, after which it shall be subject to
consideration and approval by the Compensation Committee of the Board (the
Compensation Committee) in accordance with the procedures it establishes from
time to time with respect to the establishment of executive compensation and
based on your individual performance, the financial performance of the Company
and market considerations generally. We do not guarantee any compensation
increases, and compensation is generally subject to increase (or decrease) based
on the above factors.

 

Target Annual Incentive Bonus

 

During your employment, you shall be eligible to receive an annual incentive
bonus (Annual Bonus) pursuant to the Company’s annual bonus program. Your target
Annual Bonus amount shall be US$2,200,000, to be pro-rated for the remainder of
the calendar year 2013 according to that portion of the year you have worked for
us based on your actual Employment Commencement Date, and shall be paid by March
31, 2014 at the same time as we generally pay annual bonuses. A portion of each
Annual Bonus, as determined by the Compensation Committee, will be delivered in
the form of restricted stock units. To make you whole for the amount of the
annual bonus for 2013 that you will have forfeited at your prior employer, in
addition to the above amount we will also pay you, at the same time, the amount
of US$280,000, which reflects the expected amount of your annual bonus at your
previous employer pro-rated for the expected portion of 2013 that you will not
have worked for us based on your anticipated Employment Commencement Date.

 

The payment of each target Annual Bonus shall be subject to approval by the
Compensation Committee, and shall be paid, to the extent thereof, subject to
year to year variations. Factors included in considering your individual Annual
Bonus awards include, without limitation, your performance against specific
objective and subjective standards that will be developed between you and the
Chief Executive Officer in accordance with the Company’s Individual Performance
Management Program (known as IPMP), subjective evaluation by the Compensation
Committee and the overall performance of the Company. A consideration of these
factors may lead to your receiving more than, or less than, your target Annual
Bonus amount.

 

It is the Company’s policy to consider bonuses annually. To earn and be paid an
Annual Bonus, individuals must generally be employed by the Company on the date
that annual bonuses are paid. If you leave the firm voluntarily for any reason
prior to the date that bonuses are paid or if your employment is terminated for
cause in our discretion, you will not be paid any part of your Annual Bonus, pro
rata or otherwise.

2

 

GEC Long-Term Incentive Plan

 

As a member of the Global Executive Committee, you will be a participant in the
GEC Long-Term Incentive Plan, as it may be amended from time to time (the GEC
LTIP), a copy of which has been provided to you. Your participation level will
be a 15% share of the GEC LTIP opportunity. You will be eligible for your first
payment in 2014 based on 2013 results, to be pro-rated according to that portion
of the year you have worked for us based on your actual Employment Commencement
Date.

 

Compensation for Loss of Prior Potential Compensation

 

To compensate for the loss of potential compensation benefits that you will
realize by leaving your present employer, we will provide you with the following
additional consideration in the event that you actually begin employment with
us:

 

1)Restricted stock units (RSUs) equivalent to US$1,000,000 upon the date you
join the Firm. The number of underlying shares represented by the RSU award will
be determined based on the fair market value of our stock at the close of
trading on the award date. Vesting of the RSU award will occur 50% on the third
anniversary of the Employment Commencement Date and the remainder vesting on the
fifth anniversary of the Employment Commencement Date, subject to other terms
contained in our standard RSU award agreement used for employee rewards.

 

2)At your election to be made prior to the Employment Commencement Date, either
(i) promptly after the Employment Commencement Date, a US$600,000 cash
contribution to our deferred compensation plan for your benefit that vests on
the first anniversary of the Employment Commencement Date, or (ii) a cash
payment to you subject to applicable withholding taxes, on or soon after the
first anniversary of the Employment Commencement Date.

 

3)At your election to be made prior to the Employment Commencement Date, either
(i) promptly after the Employment Commencement Date, a US$400,000 cash
contribution to our deferred compensation plan for your benefit that vests on
the second anniversary of the Employment Commencement Date, or (ii) a cash
payment to you subject to applicable withholding taxes, on or soon after the
second anniversary of the Employment Commencement Date.

 

In the event of your termination by us without Cause (as defined in Appendix A
to this letter) prior to the date of vesting of any of the above amounts, the
RSUs will automatically vest and the cash payments shall vest and/or be made in
full. If you voluntarily terminate your employment without Good Reason (as
defined in Appendix A to this letter) prior to the date of the vesting of any of
the above payments, however, you will forfeit any unvested RSU awards and cash
payments.

3

 

In the event of your termination by us for Cause before the first anniversary
after the vesting or your receipt of the US$600,000 cash payment provided for
above, then you will promptly repay such amount to us.

 

For avoidance of doubt, because you are receiving the above amounts, you will
not receive the one-time stock grant otherwise normally associated with being
designated as an International Director.

 

Benefits

 

Jones Lang LaSalle prides itself on being an Employer of Choice. We are
committed to supporting our employee’s personal needs in life while achieving
business goals. We demonstrate our commitment through flexible work arrangements
and a comprehensive benefit program. We offer an “environment of health,”
anchored by our “Health Empowerment Program”. You may elect to participate in
our benefits program, which includes medical, dental, life, disability
insurance, and a 401k savings and retirement plan. In addition, we provide
options for wealth creation and life management, including paid holidays and
time off as needed and approved, subject to our standard policy for Directors.
Details of these benefits are included in the firm’s policies and benefits
summaries and plan descriptions, copies of which will be provided to you.

 

Public Disclosures

 

You understand that the Company will file this letter publicly with the United
States Securities and Exchange Commission (SEC) as part of its required
disclosures as a public company. This letter may also be disclosed as otherwise
required by applicable laws or regulations. You also agree that the Company may
make such additional disclosures about you and your compensation from time to
time as and to the extent required by applicable laws and regulations and that
you will provide the Company with all necessary information upon request. Your
position as an executive officer will also require us to publicly file reports
about your interests in Jones Lang LaSalle common stock with the SEC.

 

Expense Reimbursement

 

You will be authorized to incur reasonable expenses for entertainment,
traveling, meals, lodging, and similar items in promoting the Company’s business
and for business communication costs, such as cellular phone service, internet
service, and a wireless e-mail device and service. The Company will reimburse
you for all reasonable expenses so incurred provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Company.

4

 

Directors and Officers Insurance and By-Law Indemnification

 

You will be entitled to coverage under the commercial insurance policies that
the Company maintains from time to time with respect to liability for the
actions of our Directors and Officers acting in such capacities. In addition,
you will be entitled to the indemnification provided under the Company’s By-Laws
in effect on the date of this letter, a copy of which has been provided to you.
During your employment and following any termination of employment, such
coverage and indemnification will be at least as favorable to you as that
provided to any other new or continuing Company executives.

 

Representations

 

As a condition of your employment with us, you represent that:

 

·You are aware of and understand all of the restrictions or obligations you may
have to current and prior employers.

·There are no restrictive covenants, court orders, laws or regulations,
including non-solicitation, confidentiality or non-compete agreements, that
would prevent, restrict or hinder or interfere with your employment.

·You have no other obligations or commitments of any kind that would prevent,
restrict, hinder or interfere with your employment.

·During your employment with us, you will not violate any obligations or
restrictions that relate to your employment.

We encourage you to seek your own legal counsel if you have any questions about
any obligations or commitments you have that may affect your employment with us.

 

Confidentiality

 

During your employment with us, you will receive confidential, proprietary or
non-public information concerning Jones Lang LaSalle, its clients and/or
employees. This may include pricing, client proposals, compensation structures
and performance evaluations, among many other types of information. You agree
that:

 

·      We have given this kind of information to you in strict confidence.

·      You will keep all of it secret and confidential indefinitely.

·You will not disclose it, directly or indirectly, to anyone else or use it in
any way except as we may authorize within the scope of your employment.

·If at any time you are required by law to disclose such information, you will
give reasonable advance notice to Jones Lang LaSalle before you disclose it.

·Except as clearly necessary to carry out your job responsibilities, you will
not attempt, or provide information to others that would allow them to attempt,
to access Jones Lang LaSalle's computer system or those computer systems of
Jones Lang LaSalle's clients.

5

 

Non-Solicitation

 

As consideration for your employment with us, you agree that while you work for
us and for a period of twelve (12) months after your employment with us
terminates for any reason, you will not, either directly or indirectly, or on
behalf of anyone else:

 

·Solicit or induce other Jones Lang LaSalle employees to leave their jobs; or

·Solicit or induce any clients that have existing or pending transactions or
assignments with Jones Lang LaSalle to discontinue or reduce (i) their
transactions or assignments with us or (ii) their consideration of us for
pending transactions or assignments.

By accepting our offer of employment, you agree that the above restrictions are
fair and reasonable and are reasonably required for the protection of Jones Lang
LaSalle.

 

Intellectual Property

 

If you agree to work for us, then by this letter you have agreed to assign to
Jones Lang LaSalle your entire right, title and interest in any invention or
idea, patentable or not, that you create or conceive of (i) during your
employment by Jones Lang LaSalle and for six (6) months thereafter and (ii)
which relates in any manner to our actual or anticipated business, research or
development, or is suggested by or results from any task we assigned to you or
any work you performed or on behalf of Jones Lang LaSalle.

 

You agree that you will promptly disclose to Jones Lang LaSalle Legal Services
any invention or idea contemplated above, and upon request, you will execute a
specific assignment of title to Jones Lang LaSalle, and do anything else
reasonably necessary to enable Jones Lang LaSalle at its expense to secure a
patent therefore in the United States and in foreign countries.

 

Background Investigation

 

This employment offer is contingent upon your written consent to, and successful
completion of, as we may determine in our sole discretion, of a background
investigation by a consumer reporting agency and drug testing through
urinalysis.

 

This offer is also subject to the successful results, in our discretion, of
discussions with professional references the names of whom have been provided by
you.

 

At Will Employment; GEC Participant in Severance Plan

 

Your employment will not be for a fixed period of time, and it will be “at
will.” This means that you or the firm may terminate your employment, or the
firm may change the terms and conditions of your employment, at any time, with
or without notice or cause.

6

 

You will be entitled to severance benefits as a member of the Global Executive
Committee under our Severance Plan as in effect for our United States employees
from time to time, provided that no amendment may reduce any benefit for which
you would be eligible under the Severance Plan as in effect on the date of this
letter. A copy of the current Plan has been provided to you.

 

Code of Business Ethics; Company Policies

 

We strongly believe that compliance by its employees with all applicable laws
and ethical business practices is critical to our continued success.
Accordingly, we will ask you to become familiar with our Code of Business Ethics
and to certify that you will always act in accordance with its provisions. Your
compliance with the Code is a condition to your continued employment. If you
work for us, you also agree to become familiar and comply with our personnel
policies, including, our drug and alcohol, anti-harassment and information
security policies. This information is included in the new hire packet and is
always available on our intranet.

 

Work Location and Travel

 

Your role will be based in Chicago. To accommodate your desire to continue
living in Indianapolis for the 2013/ 2014 school year, Jones Lang LaSalle will
reimburse you for reasonable travel expenses to and from, and for hotel
accommodations in, Chicago for a period of 18 months.  Also during that period,
we will reimburse you for the reasonable costs of your re-location to Chicago
pursuant to the terms of our policies, which we have separately shared with you.

 

All business expenditures are subject to the Jones Lang LaSalle Travel policy.
We expect that domestic US and international travel will comprise approximately
50% of your schedule.

 

Governing Law

 

This letter shall be governed by and interpreted in accordance with the laws of
the State of Illinois, United States, without regard to the choice of law
provisions thereof.

7

 

We greatly look forward to welcoming you to the firm and are confident that our
shareholders, clients and employees will benefit from your leadership and that
our relationship with you will be mutually satisfying and rewarding.

 

If you wish to accept our offer, please sign this letter and return it to me.

 

 

Yours sincerely,

Jones Lang LaSalle Incorporated

 

 

By:   /s/ Colin Dyer       Chief Executive Officer and President          
Accepted By: /s/ Christie B. Kelly      
 
  Date:   May 15, 2013  

 

8

 

Appendix A

 

For purposes of this letter, the following capitalized terms shall have the
respective definitions as indicated:

 

“Cause” shall mean personal dishonesty or willful misconduct involving property
or other assets of the Company or subsidiaries, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties or
follow the lawful directives of the, willful or reckless violation of any
material law, rule, regulation (other than traffic violations or similar
offenses) or material breach by you of any provision of the terms of your
employment; provided, however, for purposes of determining what shall constitute
“cause” it is understood and agreed that: (a) single or limited acts of poor
business judgment unless such act or actions involve personal profit or have a
material adverse effect on the condition or operation of Company, business
conduct which is consistent with prior business conduct known to and acquiesced
in by the Company, or business conduct consistent with a business plan or
arrangement described in advance to the Company and conducted with the
acquiescence of the Company shall not be grounds for dismissal for “cause”; (b)
unless such conduct shall otherwise fall within the definition of “cause”
hereunder, “intentional failure to perform stated duties” shall include only
acts or omissions continued for a period of 15 days following the receipt of
notice by you from the Company to cease and desist; and (c) “material breach of
any provision of the terms of your employment”, shall only include a breach
involving personal profit, a breach having a material adverse effect on the
condition or operation of the Company or a breach continued by you for a period
of 15 days following receipt by you of written notice of such breach from
Company.

 

“Good reason” shall mean without employee written consent: (i) any material
failure by the Company to comply with the provisions of this agreement which has
not been cured within 30 days of notice by you of such failure; (ii) any
material reduction in the base salary paid to you (other than across-the-board
reductions similarly affecting all or substantially all management employees);
(iii) any requirement by the Company that your primary office be relocated more
than 50 miles from Chicago; (iv) any material reduction in your title and
duties, authority or responsibility, in any case other than a general reduction
that is not targeted specifically at you; or (v) a material reduction by the
Company in the kind or level of employee benefits or perquisites to which you
are entitled immediately prior to such reductions with the result that your
overall benefits and perquisites package is significantly reduced (other than
across-the-board reductions similarly affecting all or substantially all
management employees).

 

For avoidance of doubt, the above definitions are intended only to apply to the
specific situations referred to in the letter. They are not intended to replace
or amend other definitions of the same terms that may be used in the Company’s
severance or compensation plans that may otherwise apply to you.

 

 

9